 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     aabao@wolfewyman.com
 5   Attorneys for Plaintiff
     DITECH FINANCIAL LLC
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                            DISTRICT OF NEVADA

 9    DITECH FINANCIAL LLC                                   Case No.: 2:18-cv-01545-JCM-PAL
10
                                Plaintiff,
11
      vs.                                                    NOTICE OF SETTLEMENT
12
      CAO LIMIN AND LIU QIUXIA; NEVADA
13    ASSOCIATION SERVICES, INC., a Nevada
14    corporation; SAFARI HOMEOWNERS
      ASSOCIATION, a Nevada non-profit entity;
15    DOES I through X and ROE BUSINESS
      ENTITIES I through X, inclusive,
16
                                Defendants.
17

18
19               Please be advised that Plaintiff Ditech Financial LLC and Defendants Limin Cao and Qiuxia

20   Liu have reached a settlement, resolving all claims asserted herein. Upon finalizing the settlement

21   documents, and obtaining any approvals from the Court as may be needed, the parties intend to file a

22               ///

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                       1
     3272057.1
 1   stipulation to dismiss this action with prejudice.

 2
     DATED: February 8, 2019               WOLFE & WYMAN LLP
 3

 4                                         By: /s/ Danielle A. Kolkoski
                                               DANIELLE A. KOLKOSKI, ESQ.
 5                                             Nevada Bar No. 8506
                                               6757 Spencer Street
 6                                             Las Vegas, NV 89119

 7                                              Attorneys for Plaintiff, DITECH FINANCIAL LLC.

 8

 9

10
         IT IS ORDERED that the settling parties shall have until April 12, 2019 to either file a
11   stipulation to dismiss with prejudice, or a joint status report advising when the stipulation to
     dismiss will be filed.
12

13        Dated: February 11, 2019
                                                              _______________________________
14
                                                              Peggy A. Leen
15                                                            United States Magistrate Judge

16

17

18
19

20

21

22

23

24

25

26
27

28                                                        2
     3272057.1
                                         CERTIFICATE OF SERVICE
 1

 2               On February 8, 2019, I served the NOTICE OF SETTLEMENT by the following means to
 3   the persons as listed below:
 4                 X           a.    ECF System (you must attach the “Notice of Electronic Filing”, or list
 5   all persons and addresses and attach additional paper if necessary):
 6

 7               Sarah A. Morris, Esq.             sarah@morrislawcenter.com
                 Timothy A. Wiseman, Esq.          tim@morrislawcenter.com
 8               Attorneys for Defendants
                 Limin Cao and Qiuxia Liu
 9
                 Sean L. Anderson, Esq.            sanderson@lkglawfirm.com
10               J. Tyler King, Esq.               tking@lkglawfirm.com
11               Attorneys for Defendant
                 Safari Homeowners’ Association
12
                           b.      United States Mail, postage fully pre-paid (List persons and addresses.
13   Attach additional paper if necessary):
14
                                                   By:       /s/ Jamie C. Soquena
15                                                           Jamie C. Soquena
                                                             An employee of Wolfe & Wyman LLP
16

17

18
19

20

21

22

23

24

25

26
27

28                                                       3
     3272057.1
